Appeal from a judgment of the County Court of Albany County (Rosen, J.), rendered August 22, 2000, upon a verdict convicting defendant of the crime of criminal possession of a weapon in the third degree.
Following a jury trial, defendant was convicted of criminal possession of a weapon in the third degree and was sentenced as a second felony offender to a prison term of 3 to 6 years. We reject defendant’s sole contention on appeal that the sentence imposed was harsh and excessive. The record establishes that County Court considered all relevant circumstances in imposing the sentence, including defendant’s remorse, claim of self-defense and the fact that he was on parole at the time of the incident. Under these circumstances, we find no extraordinary circumstances or abuse of discretion warranting a reduction of the sentence in the interest of justice (see CPL 470.15 [6] [b]; People v Dolphy, 257 AD2d 681, 685 [1999], lv denied 93 NY2d 872 [1999]).
Crew III, J.P., Peters, Carpinello, Mugglin and Rose, JJ., concur. Ordered that the judgment is affirmed.